                                                                                          FILED
                                                                                 2019 Apr-25 PM 12:51
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

DERRICK MICHAEL STANBERRY,                )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )   Case No. 4:18-cv-00144-KOB-SGC
                                          )
STATE OF ALABAMA, et al.,                 )
                                          )
      Defendants.                         )

                             MEMORANDUM OPINION
      The magistrate judge filed a report on October 1, 2018, recommending this

action be dismissed without prejudice for failing to state a claim upon which relief

can be granted, pursuant to 28 U.S.C. § 1915A(b)(1). (Doc. 25). The plaintiff

filed objections to the report and recommendation. (Doc. 28). He has also filed a

notice of appeal pursuant to Rule 4 of the Federal Rules of Appellate Procedure

(doc. 30); a motion for composition of the record on appeal (doc. 32); and a

request for a court order directing the Clerk to furnish him with copies of his

amended complaint and motion to vacate (doc. 31). The court will address each of

these submissions in turn.

      In his objections, the plaintiff restates his claims that lawmakers drafted the

Alabama Constitution and the Alabama Criminal Code to discriminate on the basis

of race in violation of 42 U.S.C. §§ 1981 and 1983. (Id.). The plaintiff does not
object to the magistrate judge’s conclusion that his claims against the State of

Alabama are barred by Eleventh Amendment immunity.           (Id.).   However, he

argues his § 1981 and § 1983 claims against Governor Ivey are not subject to

dismissal. (Id. at 2, 4).

      Section 1981 prohibits discrimination based on race in connection with the

performance of a contract.       See 42 U.S.C. § 1981; CBOCS West, Inc. v.

Humphries, 553 U.S. 442, 450 (2008). It does not provide a cause of action

against a state actor. See Butts v. County of Volusia, 222 F.3d 891, 892-94 (11th

Cir. 2000). The plaintiff has not alleged he was discriminated against based on

race in the making or enforcement of a contract. Rather, he argues, without

citation to supporting authority, that applying § 1981 only to contracts is

“arbitrary.” (Doc. 28 at 2). The plaintiff’s § 1981 claims are due to be dismissed

because the plaintiff has not shown he has been discriminated against based on

race in connection with the performance of a contract or that such claims can

proceed against Governor Ivey.

      Next, the plaintiff contends the Alabama Constitution and the Alabama

Criminal Code violate his right to equal protection under the Fourteenth

Amendment. (Doc. 28 at 2). The plaintiff argues the 1901 Alabama Constitution

was enacted with discriminatory intent and the entire Constitution and Alabama

Criminal Code are null and void as a result. (Id. at 2-3).


                                          2
      In Underwood v. Hunter, 471 U.S. 222, 233 (1985), the United States

Supreme Court struck down a disenfranchising provision of the Alabama

Constitution based in part on the racial animus underlying the adoption of the 1901

Alabama Constitution. But, the Court did not strike down the entire 1901 Alabama

Constitution. This lower court refuses to do what the Supreme Court of the land

did not do.

      Further, the plaintiff fails to demonstrate that the specific Alabama Criminal

Code sections under which he was convicted and sentenced are constitutionally

infirm, facially or as applied. Indeed, the plaintiff fails to show he is similarly

situated with other persons who received more favorable treatment and that the

reason for the differential treatment was based on race. See Jones v. Ray, 279 F.3d

944, 946-47 (11th Cir. 2001). Accordingly, the plaintiff’s equal protection claims

are also due to be dismissed.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, and the plaintiff’s objections,

the court ADOPTS the magistrate judge’s report and ACCEPTS her

recommendation. Therefore, in accordance with 28 U.S.C. § 1915A(b), this action

is due to be dismissed without prejudice for failing to state a claim upon which

relief can be granted.




                                         3
      The plaintiff’s notice of appeal (doc. 30), filed before the entry of this

Memorandum Opinion and accompanying Final Order, was premature. Pursuant

to Fed. R. App. P. 4(a)(2), the court deems the notice of appeal filed on the date of

this Memorandum Opinion and Final Order. When the record is complete, the

court DIRECTS the Clerk to forward the record to the court of appeals pursuant to

Fed. R. App. P. 11.       As such, the court finds the plaintiff’s “Motion for

Composition of the Record on Appeal” (doc. 32) MOOT.

      In response to a prior request for copies of the amended complaint and

motion to vacate, the magistrate judge advised the plaintiff by an order dated May

24, 2018, that he would first be required to send the Clerk $17.50 to cover the cost

of copying the documents. (Doc. 18). On January 9, 2019, the court received from

the plaintiff $18.00, which was docketed as a partial filing fee. The transaction

report for the plaintiff’s prison or jail trust account, attached to his presently

pending request for copies, makes clear the plaintiff intended to remit this sum to

cover the cost of copying the requested documents. (Doc. 31 at 2). The court

DIRECTS the Clerk to send copies of the amended complaint (doc. 16) and motion

to vacate (doc. 14) to the plaintiff. The plaintiff is ADVISED any future check or

money order submitted as payment for copies must be clearly marked “Case No.

4:18-cv-00144-KOB-SGC, For Copies.”

      The court will enter a separate Final Order.


                                         4
DONE and ORDERED this 25th day of April, 2019.




                            ____________________________________
                            KARON OWEN BOWDRE
                            CHIEF UNITED STATES DISTRICT JUDGE




                              5
